                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Michael Paretti, Esq.
                                                       3   Nevada Bar No. 13926
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       5   Telephone: 702-784-5200
                                                       6   Facsimile: 702-784-5252
                                                       7   Email: kdove@swlaw.com
                                                                  mparetti@swlaw.com
                                                       8   Attorneys for Plaintiff Wells Fargo Financial Nevada 2, Inc.

                                                       9                                 UNITED STATES DISTRICT COURT

                                                      10                                         DISTRICT OF NEVADA

                                                      11

                                                      12   WELLS FARGO FINANCIAL NEVADA 2,
             3883 Howard Hughes Parkway, Suite 1100




                                                           INC., a Nevada corporation,                             Case No. 2:17-cv-01511-RFB-CWH
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                   Plaintiff,
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           vs.                                                     STIPULATION AND ORDER FOR
                               L.L.P.




                                                      15                                                           DISMISSAL WITH PREJUDICE
                                                           EDDIE HADDAD, an individual; DESERT
                                                      16   INN MOBILE FAMILY ESTATES OWNERS
                                                           ASSOCIATION; a Nevada non-profit
                                                      17   corporation; VIAL FOTHERINGHAM LLP,
                                                           an Oregon limited-liability partnership;
                                                      18
                                                                                   Defendants.
                                                      19
                                                      20            AND ALL RELATED CASES

                                                      21
                                                                    Plaintiff Wells Fargo Financial Nevada 2, Inc. (“Wells Fargo”) and Eddie Haddad
                                                      22
                                                           (“Haddad,” and with Wells Fargo, the “Parties”), stipulate and agree that an order may be entered
                                                      23
                                                           dismissing this action, and each and all of the claims and causes of action, counterclaims, and
                                                      24
                                                           crossclaims asserted herein, with prejudice, with each party to bear its own attorneys’ fees and
                                                      25
                                                           costs.
                                                      26
                                                                    The Parties stipulate and agree that this Stipulation resolves, in their entirety, the Parties’
                                                      27
                                                           claims, causes of action, allegations, complaints, counterclaims, crossclaims, and/or grievances
                                                      28
                                                       1   related to and/or arising out of the above-captioned litigation, whether known or unknown,
                                                       2   including, without limitation, any and all claims for attorneys’ fees or costs, experts’ fees or costs,
                                                       3   or consultants’ fees or costs.
                                                       4

                                                       5   Dated: August 1, 2019.                              Dated: August 1, 2019
                                                       6   SNELL & WILMER L.L.P.                               LAW OFFICES OF MICHAEL S. BOHN,
                                                       7                                                       ESQ., LTD.

                                                       8   By: /s/ Kelly H. Dove                                By: /s/ Michael F. Bohn
                                                              Kelly H. Dove, Esq.                                   Michael F. Bohn, Esq.
                                                       9      Nevada Bar No. 10569                                  Nevada Bar No. 1641
                                                              Michael Paretti, Esq.                                 Adam R. Trippiedi, Esq.
                                                      10      Nevada Bar No. 13926                                  Nevada Bar No. 12294
                                                              3883 Howard Hughes Parkway, Suite 1100                2260 Corporate Circle, Ste. 480
                                                      11
                                                              Las Vegas, NV 89169                                   Henderson, Nevada 89074
                                                      12                                                            Attorneys for Defendant Eddie Haddad
             3883 Howard Hughes Parkway, Suite 1100




                                                               Attorneys for Plaintiff Wells Fargo
Snell & Wilmer




                                                      13       Financial Nevada 2, Inc.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16                                                 ORDER
                                                      17          IT IS SO ORDERED.
                                                      18                                                 ________________________________
                                                      19                                                  _______________________________________
                                                                                                         RICHARD    F. BOULWARE, II
                                                                                                          UNITED  STATES
                                                                                                         UNITED STATES    DISTRICT JUDGE
                                                                                                                            DISTRICT   JUDGE
                                                      20
                                                                                                         DATED this 2nd day of August, 2019.
                                                      21                                                 DATED:_______________________________

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -2-
                                                       1                                     CERTIFICATE OF SERVICE
                                                       2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                       3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be

                                                       4   served a true and correct copy of the foregoing STIPULATION AND ORDER FOR

                                                       5   DISMISSAL WITH PREJUDICE by the method indicated:

                                                       6                         U.S. Mail
                                                       7                         U.S. Certified Mail
                                                       8                         Facsimile Transmission
                                                       9                         Overnight Mail
                                                      10                         Federal Express
                                                      11                         Hand Delivery
                                                      12          X              Electronic Filing
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   and addressed to the following:
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           Michael F. Bohn, Esq.
                               L.L.P.




                                                      15   Adam R. Trippiedi, Esq.
                                                           Law Offices of Michael F. Bohn, Esq., Ltd.
                                                      16   2260 Corporate Circle, Suite 480
                                                           Henderson, NV 89074
                                                      17   Attorneys for Defendant Eddie Haddad

                                                      18
                                                                  DATED August 1, 2019.
                                                      19
                                                                                                        /s/ Maricris Williams
                                                      20                                                An Employee of Snell & Wilmer L.L.P.
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -3-
